FILED
                            NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50410

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00323-SVW

  v.
                                                 MEMORANDUM *
DONYE MAURICE SULLIVAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted August 23, 2010 **


Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Donye Maurice Sullivan appeals from his guilty-plea conviction and 24-

month sentence for unauthorized use of access device obtain $1,000 or more, in

violation of 18 U.S.C. § 1029(a)(2). Pursuant to Anders v. California, 386 U.S.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Sullivan’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    09-50410